Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on June 22nd, 2020.
Claims 1-14 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a virtual space” in the 5th line of the claim and has “a virtual space” already disclosed in claim 1.  It is unclear if “a virtual space” is a new virtual space or the same virtual space.  A suggestion to overcome this rejection is to amend the claim to “the virtual space”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the virtual space.
Claim 7 recites the limitation “a state” in the 5th line of the claim and has “a state” already disclosed in claim 1.  It is unclear if “a state” is a new state or the same state.  A suggestion to overcome this rejection is to amend the claim to “the state”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the state.
Claim 9 recites the limitation “a work robot” in the 3rd line of the claim and has “a work robot” already disclosed in claim 1.  It is unclear if “a work robot” is a new work robot or the same work robot.  A suggestion to overcome this rejection is to amend the claim to “the work robot”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the work robot.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US Pub. No. 20120327224).
Regarding Claim 1:
Nomura teaches:
An information providing device used in a work system including a work robot configured to perform a predetermined work on a workpiece, the information providing device comprising: (Fig. 1, shows a robotic system in a workspace; Fig. 2 , shows steps of the method for information processing for performing work)
a storage section which registers and stores information on two or more structures related to the work robot and information on one or more processing models related to the structures; ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot)
an operation program configured to execute an operation of the work system in a virtual space by using information on the structures and information on a processing model related to the structures; and ([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space; [0063], discloses generating a virtual space using information on a task process, objects and conditional parameters)
 a control section configured to acquire selection information in which the information on the two or more structures and the processing model related to the structures stored in the storage section are selected, ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected) read the information on the structures and the information on the processing model included in the selection information from the storage section, execute processing of the processing model in a state in which the two or more structures are connected by the operation program in the virtual space, and ([0045], control unit reads the information in a database; [0059], discloses that information about the robot arm when executing the work to be completed on the assembly object is set) output an executed processing result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 2:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the control section constructs the work system obtained by combining the selected structures and processing model in the virtual space, causes the constructed work system to operate in the virtual space by the operation program, ([0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space) determines whether the operation by the work system has been normally executed, ([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member) and outputs a determination result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 3:
Nomura teaches:
An information providing device used in a work system including a work robot for performing a predetermined work on a workpiece, the information providing device comprising: (Fig. 1, shows a robotic system in a workspace; Fig. 2 , shows steps of the method for information processing for performing work)
a storage section which registers and stores information on two or more structures related to the work robot and information on one or more processing models related to the structures; ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot)
an operation program configured to execute an operation of the work system in a virtual space by using information on the structures and information on a processing model related to the structures; and ([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space)
a control section configured to acquire selection information in which the information on the two or more structures and the processing model related to the structures stored in the storage section are selected, ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)  
construct the work system obtained by combining the selected structures and processing model in the virtual space, causing the constructed work system to operate in the virtual space by the operation program, ([0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space)
determine whether the operation by the work system has been normally executed, ([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member; [0075], discloses calculating the value enables detecting the proper arrangement for the work space)
and output a determination result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 4:
Nomura teaches the imitations of claim 2. Nomura further teaches:
wherein, when the operation of the work system in the virtual space is normally performed, the control section outputs design specification information of the work system based on the information on the structures and the information on the processing model. ([0075], discloses calculating the value enables detecting the proper arrangement for the work space; [0077], discloses after selecting the highest evaluation value setting parameters corresponding to the correct virtual space)

Regarding Claim 5:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the control section outputs design specification information based on the information on the structures and the information on the processing model of the processing result when specification output information is acquired after outputting the processing result. ([0075], discloses calculating the value enables detecting the proper physical arrangement for the work space; [0077], discloses after selecting the highest evaluation value setting parameters that correspond to the correct virtual space)

Regarding Claim 6:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein information on a connection portion connected to another structure is included in the information on the structures, and ([0059], discloses the operation  of the assembly process having information on the position and orientation of both the arm and the object to be grasped when grasping)
wherein the control section outputs information on another structure connectable to the structures based on the information on the connection portion after acquiring the selection information. ([0059], discloses the operation  of the assembly having information on the position and orientation of both the arm and the objects to be assembled when assembling)

Regarding Claim 7:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the control section acquires processing condition information including a processing condition to be applied to the structures and the processing model, and executes processing of the processing model in a virtual space in a state in which the acquired processing condition is applied and the two or more structures are connected. ([0063], discloses the method of acquiring the conditions for virtually setting the structural member in virtual space; [0064], discloses control unit acts as acquisition unit and generates the virtual space; [0065], discloses modifying the virtual space by changing direction and position of lighting systems and imaging units)

Regarding Claim 8:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the work system executes actual processing by applying the information on the processing model as it is, and 6Docket No. 529927US Preliminary Amendment ([0058], discloses task executed based on information of an assembly process)
wherein the control section outputs a list of the processing models of the processing result as an execution job for incorporating into the work system when order information is acquired after outputting the processing result. ([0067], discloses outputting multiple virtual space combinations for the processing of the task; [0069], discloses determining an evaluation value for each virtual space)

Regarding Claim 9:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the structures include at least one of a work robot, a supply device, a conveyance device, an imaging device, an end effector for executing processing on the workpiece, and a portion thereof. ([0036], discloses a work robot, an imaging unit, a robotic arm, and a conveyor; see also Fig. 1)

Regarding Claim 10:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the information on the structures includes at least one of shape data, structure condition data, and material data. ([0044], discloses physical characteristic data comprising rigidity, shape and optical properties)

Regarding Claim 11:
Nomura teaches the imitations of claim 1. Nomura further teaches:
wherein the processing model includes at least one of movement processing, pick-up processing, arrangement processing, direction conversion processing, incorporation processing, image capturing processing, and image processing using the workpiece. ([0048], discloses a dynamic model for the robot; [0038], discloses the controller functioning as an apparatus for setting the arrangement; [0039], discloses image processing of images acquired)

Regarding claim 12:
Nomura teaches:
An information providing method used in a work system including a work robot that performs a predetermined work on a workpiece, in which an operation program that has information on two or more structures related to the work robot and information on one or more processing models related to the structures registered therein 7Docket No. 529927USPreliminary Amendment([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot) and executes an operation of the work system in a virtual space by using the information on the structures and the information on the processing model related to the structures exists, the method comprising: ([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space)
(a) a step of acquiring selection information in which the two or more structures and the processing model related to the structures are selected; ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)
(b) a step of reading the information on the structures and the information on the processing model included in the selection information, and executing processing of the processing model in a state in which the two or more structures are connected by the operation program in the virtual space; and ([0045], control unit reads the information in a database; [0059], discloses that information about the robot arm when executing the work to be completed on the assembly object is set)
(c) a step of outputting an executed processing result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 13:
Nomura teaches:
An information providing method used in a work system including a work robot that performs a predetermined work on a workpiece, in which an operation program that has information on two or more structures related to the work robot and information on one or more processing models related to the structures registered therein ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot) and executes an operation of the work system in a virtual space by using the information on the structures and the information on the processing model related to the structures exists, the method comprising: ([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space)
(a) a step of acquiring selection information in which the two or more structures and the processing model related to the structures are selected; ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)
(b) a step of constructing the work system obtained by combining the selected structures and processing model in the virtual space, ([0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space)
(c) a step of causing the constructed work system to operate in the virtual space by the operation program to determine whether the operation by the work system has been normally executed, and 8Docket No. 529927USPreliminarv Amendment([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member)
(d) a step of outputting a determined result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 14:
Nomura teaches the imitations of claim 12. Nomura further teaches:
A program for causing one or more computers to execute the steps of the information providing method according to claim 12. ([0039], discloses executing a procedure according to a program stored in the storage device)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Yoshida (US Patent No. 10724963) discloses imaging a work piece and using information parameters to identify the design specification requirements of the piece.  Zhang (US Pub. No. 20190160678) discloses a production robot that executes offline simulations of a task to be performed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664